Citation Nr: 1426344	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from March 1979 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for PTSD has been restyled to better reflect the evidence and the Veteran's stated interests.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board previously granted the Veteran's July 2009 and December 2009 petitions to reopen claims for service connection for PTSD and right and left knee disabilities in November 2012.  The issues were then remanded for development in November 2012 and August 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Any future review of this case should take into consideration the existence of this electronic record.

The Veteran testified before a Decision Review Officer (DRO) in August 2011 and before the undersigned Veterans Law Judge at a May 2012 Travel Board hearing.  Transcripts of both hearings are associated with the VBMS claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

A.  Acquired psychiatric disorder.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  The Board's August 2013 remand directives instructed the RO or AMC to obtain addendum opinions from a clinical psychologist or psychiatrist.  Instead, the September 2013 addendum opinion was obtained from the same VA podiatrist.

In addition, a February 2010 deferred rating decision instructed VA to submit requests for treatment records and investigation reports from Lackland, Kessler, and MacDill Air Force Bases containing the Veteran's prior names and the name of her alleged assailant.  While VA sent requests to Lackland and MacDill Air Force Bases in March 2013, neither the Veteran's prior names nor the name of her alleged assailant were included, and the record contains no evidence that a request was ever sent to Kessler Air Force Base.

B.  Right and left knee disabilities.

During her May 2012 Travel Board hearing, the Veteran reported that she received regular treatment for knee bursitis throughout the entirety of her service.  See Transcript of Record p. 16.  She also reported that she was seen at MacDill Air Force Base or a VA facility near or at MacDill Air Force Base a couple months after her separation from service.  Id. p. 17-18.  The record, however, lacks evidence that VA ever sent an appropriate request for these medical treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, obtain any outstanding treatment records, including from VA and Dr. Saunderson (see June 1999 VA treatment records), and from any periods of incarceration (see e.g., May 2001 VA treatment records) dated since May 1987.  

2. Second, take appropriate steps to determine the periods during which the Veteran was stationed at Lackland Air Force Base, Kessler Air Force Base, and MacDill Air Force Base, including the dates of any transfers to and from those bases.  Then, request medical records and records of any investigations involving the Veteran from the periods during which the Veteran was stationed at each base, as well as from within one year after the Veteran's separation from service.  The request should contain the period of time spent on the respective base, prior last names, and the name of the alleged assailant.  Any attempts to obtain information or records should be associated with the claims file.  If a negative response is received, please complete a memorandum of unavailability for the record.

3. Third, AFTER either records have been received from Lackland, Kessler, and MacDill Air Force Bases or memoranda of unavailability have been drafted, schedule the Veteran for a VA examination by a clinical psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in VBMS that is not already of record.  The examiner should review this Remand and the VBMS claims file and perform all indicated studies.  

The examiner should determine whether the Veteran currently has, or had during the period on appeal (since July 13, 2009), an acquired psychiatric disorder, to include PTSD; bipolar disorder; depressive disorder, not otherwise specified (NOS); mood disorder, NOS; substance-induced mood disorder; and/or personality disorder.  If the examiner finds it is not possible to determine with certainty whether the Veteran has had any of the above disabilities, please provide a clear medical explanation and rationale.

If the examiner finds the Veteran does have, or had at any point since July 13, 2009, an acquired psychiatric disorder, the examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether any psychiatric disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's March 1979 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b) whether any preexisting psychiatric disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease).  

If the examiner does not find clear and unmistakable evidence that any diagnosed psychiatric disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disorder that is etiologically related to her active service.

If PTSD is diagnosed, the examiner should provide an opinion, based on examination results and the record, regarding:

d) whether it is at least as likely as not (a 50 percent or greater probability) that any current PTSD is etiologically related to any verified or credible stressor that occurred during active service.  Please indicate whether each identified stressor is sufficient to support a PTSD diagnosis and indicate which stressors provide the basis for a PTSD diagnosis.  

The examiner MUST consider VA treatment records, which reveal a diagnostic impression of PTSD secondary to military sexual trauma in May 2012; a diagnosis of PTSD due to childhood and military sexual assault stressors in January 2006; a diagnosis of sub-threshold symptoms of PTSD in September 2006; a diagnosis of PTSD in June 2003; and a VA examiner's April 2010 statement that symptoms of drug use and their impact on mood and lifestyle can overlap with and mimic signs of PTSD. 

The examiner MUST also consider the Veteran's reports, including her descriptions in May 2012 Travel Board and August 2011 DRO hearings of the alleged in-service assault and resulting treatment for bruises and gonorrhea; her reports that she had no prior legal or behavioral problems and began acting out only after she told her dad about the alleged in-service assault and he told her to leave it alone (August 2011 DRO hearing at 10, May 2012 Travel Board hearing at 5); that her substance abuse, jail, and homelessness are the result of PTSD due to military sexual trauma (May 2014 Statement, May 2012 Travel Board hearing at 16, August 2011 DRO hearing at 15-16); that she did not report sexual trauma in 1999 because no one had asked her about it (August 2011 DRO hearing at 6); that in approximately 1999 she was diagnosed with PTSD due to sexual trauma, severe depression, and borderline personality disorder (May 2012 Travel Board hearing at 12); and that her reports of childhood sexual or physical abuse in June 1999, August 2001, June 2003, January 2006, and May 2009 VA treatment records are not true (May 2014 Statement). In addition, the examiner should consider the Veteran's reports that her relationships have been violent since the alleged assault (May 2012 Travel Board hearing at 14); she has difficulty sleeping, problems with authority figures, and difficulty when people are talking loudly or when she has to work with just a male (May 2012 Travel Board hearing at 13-14, August 2011 DRO hearing at 13-15, 18).

The examiner should consider evidence that may reveal a change in behavior in service following the alleged assault, including a positive annual performance review for the period from March 1979 to June 1980 stating that in the absence of personal problems the Veteran would excel; a positive performance review for the period November 1979 through February 1980; letters of counseling and reprimands and court martials for writing bad checks from December 1979 until separation; a January 1980 record of individual counseling for failing to report; a February 1980 incident report regarding an altercation between the Veteran and a fellow service member; memoranda revealing unauthorized long-distance phone calls from April to September of 1980; a negative performance review for the period of September to December of 1980 stating that personal problems had greatly reduced the Veteran's performance; and an April 1981 memorandum stating that the Veteran had given birth and was in the process of getting a divorce.

e) If a personality disorder is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current psychiatric disorder;

The examiner MUST consider VA treatment records, which reveal a diagnosis of Cluster B personality disorder in April 2010, borderline personality disorder with antisocial features in June 2003; and a diagnosis of avoidant or passive personality disorder in July 1995.

f) If a psychosis listed under 38 C.F.R. § 3.384 (2013) is diagnosed, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the psychosis was manifest to a compensable degree within one year of the Veteran's May 1981 separation from service.

The examiner MUST consider VA treatment records, which reveal an assessment in June 2003 of lifetime psychotic disorder based on the Veteran's reports of past paranoia probably related to illegal activities and hearing voices calling her name even when abstaining, and the Veteran's reports during an April 2010 VA examination of visual and tactile hallucinations.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of her symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion. 

4. Fourth, AFTER either records have been received from Lackland, Kessler, and MacDill Air Force Bases or memoranda of unavailability have been drafted, obtain a VA addendum opinion from a physician, preferably an orthopedist, regarding the nature and etiology of any current right or left knee disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in VBMS that is not already of record.  The examiner should review this Remand and the VBMS claims file and perform all indicated studies.  

The examiner MUST provide an opinion regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right knee degenerative joint disease is etiologically related to her active service, to include regular treatment for bursitis of the knee, strenuous running and exercising, and prolonged standing in lines; and

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right knee degenerative joint disease is etiologically related to her active service, to include regular treatment for bursitis of the knee, strenuous running and exercising, and prolonged standing in lines.  

The examiner MUST consider March 1979 STRs, which show treatment for bursitis of the knee, a limited physical profile for one week, and a limited profile thereafter that involved rest on weekends and avoidance of prolonged walking or standing and other strenuous activity during non-training periods, and the Veteran's reports that she had no knee problems prior to service and was regularly treated for knee bursitis during service; that a few months after separation she was seen again and had fluid drawn from her knees; that she continued to have difficulty after prolonged standing; and that a VA surgeon said that her knee replacements are related to service because there was no other explanation (May 2012 Travel Board hearing at 14-17).

5. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



